777 N.W.2d 190 (2010)
In re ARBIB ESTATE.
Christine Arbib, Former Personal Representative of the Estate of Eugene Arbib, and James Halvorson, Personal Representative Successor, Respondents-Appellees,
v.
Catherine J. Arbib, Cynthia J. Pierson, Charles Allan Arbib, and Stpehanie Ann McCalister f/k/a Stephanie Ann Arbib, Petitioners-Appellants.
Docket No. 139827. COA No. 282004.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the September 8, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.